Exhibit 10.100

ELEVENTH AMENDMENT TO FIRST AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS ELEVENTH AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (herein called this “Amendment”) made as of the             day of
March, 2012 by and between Priority Fulfillment Services, Inc. (“Borrower”) and
Comerica Bank (“Bank”),

W I T N E S S E T H:

WHEREAS, Borrower and Bank have entered into that certain First Amended and
Restated Loan and Security Agreement dated as of December 29, 2004 (as from time
to time amended or modified, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Bank became obligated to make
loans to Borrower as therein provided; and

WHEREAS, Borrower and Bank desire to amend the Original Agreement for the
purposes set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Bank to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

§  1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

§  1.2 Other Defined Terms . Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this §1.2:

“Amendment” means this Eleventh Amendment to First Amended and Restated Loan and
Security Agreement.

“Loan Agreement” means the Original Agreement as amended hereby

 

      [Eleventh Amendment]



--------------------------------------------------------------------------------

ARTICLE II.

Amendment to Original Agreement

§  2.1    EBITDA. The definition of EBITDA in Section 6.7(b) of the Original
Agreement is hereby amended in its entirety to read as follows:

As used herein, “EBITDA” shall mean, for any period of calculation, Borrower’s
earnings for such period before interest and taxes plus depreciation,
amortization, non-cash stock compensation, and non-cash payment rent expense to
the extent deducted in the calculation of such earnings, provided that, for
purposes of this calculation, “EBITDA” shall not include any depreciation and
amortization attributable to leasehold improvements funded by a landlord as
tenant allowances under the terms of the applicable lease.

§  2.2    Negative Covenants. Section 7.12 of the Original Agreement is hereby
amended in its entirety to read as follows:

7.12 Capital Expenditures. Make capital expenditures in an aggregate amount
greater than (i) $6,000,000 in Borrower’s fiscal year 2011, and (ii) $4,500,000
in each fiscal year thereafter, provided that in each case, the aggregate amount
of such expenditures purchased with cash (and not financed) shall not exceed
$1,500,000; provided further, that any capital expenditures made by Borrower
exclusively from the proceeds of Permitted Distributions shall not be subject to
the foregoing limitations. As used herein, the term “capital expenditures” does
not include (i) any software that is internally developed by Borrower, whether
or not Borrower capitalized the development costs, (ii) any equipment ordered,
but not yet accepted or paid for, by Borrower, and (iii) any leasehold
improvement costs to the extent such costs are funded by a landlord as tenant
allowances under the terms of the applicable lease.

ARTICLE III.

Conditions of Effectiveness

§  3.1    Effective Date. This Amendment shall become effective as of the date
first above written when and only when Bank shall have received, at Bank’s
office, a counterpart of this Amendment executed and delivered by Borrower and
the attached Consent and Agreement executed and delivered by Guarantor.

ARTICLE IV.

Representations and Warranties

§  4.1    Representations and Warranties of Borrower. In order to induce Bank to
enter into this Amendment, Borrower represents and warrants to Bank that:

(a) The representations and warranties contained in Article 5 of the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent such representations or warranties relate to an
earlier date in which case such representation or warranty shall be true and
correct as of such earlier date or as otherwise disclosed to the Bank in
writing.

 

   2    [Eleventh Amendment]



--------------------------------------------------------------------------------

(b) Borrower is duly authorized to execute and deliver this Amendment and is and
will continue to be duly authorized to borrow and to perform its obligations
under the Loan Agreement. Borrower has duly taken all corporate action necessary
to authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of Borrower hereunder.

(c) The execution and delivery by Borrower of this Amendment, the performance by
Borrower of its obligations hereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the organizational documents of Borrower, or
of any material agreement, judgment, license, order or permit applicable to or
binding upon Borrower, or result in the creation of any lien, charge or
encumbrance upon any assets or properties of Borrower. Except for those which
have been duly obtained, no consent, approval, authorization or order of any
court or governmental authority or third party is required in connection with
the execution and delivery by Borrower of this Amendment or to consummate the
transactions contemplated hereby.

(d) When duly executed and delivered, each of this Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.

ARTICLE V.

Miscellaneous

§  5.1    Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Bank under the Loan Agreement or any other Loan
Document nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document.

§  5.2    Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of the Advances, and shall further survive until all of the Obligations
are paid in full. All statements and agreements contained in any certificate or
instrument delivered by Borrower hereunder or under the Loan Agreement to Bank
shall be deemed to constitute representations and warranties by, or agreements
and covenants of, Borrower under this Amendment and under the Loan Agreement.

§  5.3    Loan Documents. This Amendment is a Loan Document, and all provisions
in the Loan Agreement pertaining to Loan Documents apply hereto.

 

   3    [Eleventh Amendment]



--------------------------------------------------------------------------------

§  5.4    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California and any applicable laws of
the United States of America in all respects, including construction, validity
and performance.

§  5.5    Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[Remainder of this page intentionally left blank]

 

   4    [Eleventh Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

PRIORITY FULFILLMENT SERVICES, INC. By:       Name: Title:

 

COMERICA BANK By:       Name: Title:

 

      [Eleventh Amendment – Signature Page]



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

PFSWEB, INC., a Delaware corporation, hereby consents to the provisions of this
Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the Guaranty dated as of December 29, 2004, made by it for the benefit
of Bank, and agrees that its obligations and covenants thereunder are unimpaired
hereby and shall remain in full force and effect.

 

PFSWEB, INC. By:       Name:     Title:  

Consent and Agreement